Howell, J.
The defendant having been sued as ’a resident of the parish of Tangipahoa, excepted to the jurisdiction of the court, claiming- his domicile in the 'parish of St. Tammany. The exception was maintained and plaintiff appealed.
The evidence sustains the judgment of the court a qua. It is shown that the defendant owns a residence in Mandeville, parish of St. Tammany, where he has resided continuously for ton or twelve years, his family never leaving there. He has been engaged in business in St. Helena, now Tangipahoa, since the first or second year of the war. His largest business establishment is in Clinton, East Feliciana, and he is a silent partner in a business in St. Tammany. He gives his personal attention to the business in Tangipahoa, but it appears that he has always retained his domicile in St. Tammany, where he established a home, and no intention is shown of ever changing that domicile. It is true he voted at Tangipahoa in the fall of 1865, but he says that he-expressly inquired if doing so would cause him to lose his citizenship in St. Tammany, and was answered, no. During the last year he was solicited by the citizens to accept the offices of justice of the peace and mayor of Mandeville, which he had held about two years before, and served as a juror in St. Tammany at the last term of the district court, prior to the trial of this suit.
We are disposed to rely somewhat upon the district judge’s estimate of the testimony on the question of domicile in this case, as, to say the most in behalf of plaintiff, it is conflicting and confused
Judgment affirmed.